By the Court:
Action to recover the amount alleged to be due from the defendant for a wharf license, according to the provisions of an ordinance of said city.
The Police Court has jurisdiction of all proceedings for the violation of any ordinance of the city. ' (Pol. Code, sec. 4427.)
It is provided by section 933, Code of Civil Procedure, that “all proceedings in civil actions in Police Courts must, except as in this title otherwise provided, -be conducted in the same manner as civil actions in Justices’ Courts.
*501It appears by the answer in this case,- verified by the oath of the defendant, that the determination of the action will necessarily involve the question of the legality of the charge for the license, if such charge is a tax within the meaning of section 838, Code of Civil Procedure, and section 6, Article 6, of the Constitution. A license charge or fee for the transaction of business, is in our opinion a tax within the meaning of the term “tax,” as employed in those sections. It is not a tax within the meaning of section 13 of Article 11 of the Constitution, but is a tax in a large sense, as being a charge or burden imposed upon persons, property or business, to raise money for ■ public purposes. (People v. Coleman, 4 Cal. 46; People v. Raymond, 34 Cal. 492; Sacramento v. Crocker, 16 Cal. 119; Taylor v. Palmer, 31 Cal. 240; Emery v. Gas Co., 28 Cal. 345; Emery v. Bradford, 29 Cal. 75; ex parte Hurl, 49 Cal. 557; Cooley, Const. Lim., 201.)
The Police Court, therefore, upon the filing of the answer, had no jurisdiction to proceed with the trial of the action.
Judgment reversed and cause remanded, with directions to reverse the judgment of the Police Court, and remand the cause to that court, with directions to certify the pleadings in the cause to the clerk of the District Court of that county in accordance with the provisions of section 838, Code Civil Procedure.
" Mr. Chief Justice Wallace did not express an opinion in this case.